EXHIBIT 10.19
NEXT FUEL, INC.
2012 - 2014 PERFORMANCE BONUS EQUITY PLAN
STOCK OPTION AWARD AGREEMENT


This Stock Option Award Agreement (this “Agreement”) is made as of February 12,
2012 by and between NEXT FUEL, INC., a Nevada corporation (the “Company”), and
the person listed below (the “Participant”).  This Agreement evidences the Right
of Participant to acquire Award Shares (the "Award Options") as indicated in the
table below, which Award Options are subject to the terms and conditions of the
Plan and to Schedules I and II to this Agreement.
 
Participant Name
Robert H. Craig
Indicate Type Option: Incentive Stock Option (ISO) or Nonqualified Stock Option
(NQSO)
NQSQ



 
Column (1)
Optionee Name
Column (2)
Grant Date
(which is determined in accordance with the resolutions following this table)
Column (3)
Exercise Price Per Share
(which is determined in accordance with the resolutions following this table)
Column (4)
Total Number Options Granted
Column    (5)
Number Options  Granted in Column (4) that Terminate if 2012 Value Milestone
does not occur on or before September 30, 2012
Column (6)
Number Options Grannted in Column (4) that Terminate if 2013 Value Milestone
does not occur on or before March 31. 2013
 
Column (7)
Number Options  Granted in Column (4) that Terminate if 2014 Value Milestone
does not occur on or before March 31. 2014
Robert H. Craig
February 12, 2012,
$4.09 per share
900,000
100,000
400,000
400,000



In consideration for the Award Options, Participant hereby:  (i) acknowledges
receipt of the 2012 to 2014 Performance Bonus Equity Plan of the Company (the
"Plan") and Schedules I and II to this Agreement, (ii) represents that
Participant  has read and understands the terms and provisions of the Plan and
Schedules I and II to this Agreement (including, without limitation, the
provisions related to Forfeiture Activities (as defined in the Plan)), (iii)
accepts this Award Options subject to all the terms and conditions of the Plan
and Schedules I and II to this Agreement (including, without limitation, the
provisions related to Forfeiture Activities (as defined in the Plan)) and (iv)
agrees to comply with all the terms and conditions of the Plan and Schedules I
and II to this Agreement (including, without limitation, the provisions related
to Forfeiture Activities (as defined in the Plan)). Participant acknowledges
that there may be adverse tax consequences as a result of this Award or the
exercise of rights pursuant to this Agreement and that Participant should
consult a tax adviser prior to accepting this Award or exercising any rights
under this Agreement.


This Award Agreement constitutes consideration for any and all contemporaneous
or prior non-competition and other employment or post-employment related
promises of Participant to the Company, which the Participant hereby reaffirms
to the Company.


NEXT FUEL,
INC.                                                                                     PARTICIPANT:
 
By:       /s/Song
Jin                                                                                     /s/
Robert H. Craig
Name:  Song
Jin                                                                   Print
Name:  Robert H. Craig


 
1

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
TERMINATION AND VESTING PROVISIONS FOR STOCK OPTION AWARD AGREEMENT BETWEEN NEXT
FUEL, INC. and ROBERT H. CRAIG ("PARTICIPANT"):


TERM AND TERMINATION PROVISION:


The term of all Options covered by this Award Agreement begins in February 12,
2012 and ends on February 12, 2022, except that:


(1)  100,000 Options ("2012 Value Milestone Options") will terminate at the
close of business on September 30, 2012, if on or before September 30, 2012, the
Company shall not have raised after the date hereof an aggregate of Five Million
($5,000,000) gross proceeds from sales of securities (the "2012 Value
Milestone");


 (2) 400,000 Options ("2013 Value Milestone Options") will terminate at the
close of business on March 31, 2013, if on or before March 31, 2013, the Company
shall not have either (a) achieved greater than thirty (30) Thousand cubic feet
per day gas production from at least twenty production pumps or (b) after the
date hereof, collected at least $1 million (USD) from licensees and other
customers (the "2013 Value Milestone"); and


(3) up to 400,000 Options ("2014 Value Milestone Options") will terminate at the
close of business on March 31, 2014, if on or before March 31, 2014, the Company
shall not have both (a) achieved for any period consisting of four consecutive
fiscal quarters aggregate gross revenue per share of at least Twenty ($0.20)
Cents, or (b) the Company's shares shall have been listed /quoted for trading on
NASDAQ's Capital market (the "2014 Value Milestone").


The determination of a majority of the members of the Board of Directors of the
Company (other than (i) Participants; (ii) persons who have received Option
Awards pursuant to the Plan (as defined in this Agreement); and (iii) persons
who are officers or employees of the Company) shall be final and binding.


VESTING PROVISION:
 
Subject to the other terms and conditions of this Agreement and of the Plan, The
Unvested Options shall vest and shall become Vested Options on the Vesting Dates
and Associated Vesting Increments in the table below.  At each Vesting Date, the
Unvested Options in the Vesting Increment associated with that Vesting Date as
indicated above shall become Vested Options, provided a Termination of Service
has not occurred before the applicable Vesting Date.  Vesting shall cease upon
occurrence of a Termination of Service.  Vesting shall cease with respect to a
number of Unvested Options determined by the Board or Committee in its sole
discretion upon occurrence of a Substantial Reduction of Service.  If the
calculation of Award Shares vested and available for purchase through exercise
of Vested Options would result in a fraction, any fraction will be rounded to
zero.
 
 
2

--------------------------------------------------------------------------------

 
 
 
VESTING FOR 2012VALUE MILESTONE OPTIONS ON EACH ANNIVERSARY OF 2012 VALUE
MILESTONE OCCURRENCE
 
VESTING FOR 2013VALUE MILESTONE OPTIONS ON EACH ANNIVERSARY OF 2013 VALUE
MILESTONE OCCURRENCE
VESTING FOR 2014VALUE MILESTONE OPTIONS ON EACH ANNIVERSARY OF 2014 VALUE
MILESTONE OCCURRENCE
ANNIVERSARY
 
NUMBER OPTIONS VEST
 
  ANNIVERSARY
 
NUMBER OPTIONS VEST
  ANNIVERSARY
 
NUMBER OPTIONS VEST
 
First Anniversary
 
33,333
 
  First Anniversary
 
133,333
 
  First Anniversary
 
133,333
 
Second Anniversary
 
33,333
 
Second Anniversary
133,333
 
Second Anniversary
133,333
 
Third Anniversary
 
33,334
 
  Third Anniversary
 
133,334
 
  Third Anniversary
 
133,334
 



 
ACCELERATED VESTING PROVISION:
 
Upon occurrence after September 30, 2012 of an Acceleration Event after (as
defined on Schedule II to this Award Agreement) One Hundred (100%) Percent of
the 2012 Value Milestone Options that have not previously terminated shall
immediately become vested.
 
Upon occurrence after March 31, 2013 of an Acceleration Event after (as defined
on Schedule II to this Award Agreement) One Hundred (100%) Percent of the 2013
Value Milestone Options that have not previously terminated shall immediately
become vested.
 
Upon occurrence after March 31, 2014 of an Acceleration Event after (as defined
on Schedule II to this Award Agreement) One Hundred (100%) Percent of the 2014
Value Milestone Options that have not previously terminated shall immediately
become vested.
 
FORFEITURE ACTIVITIES OVERRIDE VESTING:  Notwithstanding that Unvested Options
have become Vested Options as provided above, the Vested Options and all Award
Shares issued or issuable on account of Vested Options remain subject to the
Forfeiture Activities provisions of the Plan.
 
Mailing Address For Notice to
Company:                                                                                     Mailing
Address For Notice to Participant:
 
821 Frank
Street                                                                                                                                   
25 Goose Lane
Sheridan, WY
82801                                                                                                                            
Sheridan, WY 82801


 
3

--------------------------------------------------------------------------------

 
 


SCHEDULE II
 
TERMS AND CONDITIONS TO STOCK OPTION AWARD AGREEMENT BETWEEN NEXT FUEL, INC. and
ROBERT H. CRAIG ("PARTICIPANT")
 
In consideration of the mutual covenants and representations set forth below,
the Company and the Participant agree as follows:
 
Definitions:
1. Except as otherwise indicated in this Section, all definitions contained in
the Plan apply to this Award Agreement.
 
"Acceleration Event" means (i) a Change of Control followed within six months by
an involuntary Termination of Service of Participant without Cause or (ii) a
Corporate Reorganization followed within six months by an involuntary
Termination of Service of Participant without Cause.
 
 
"Award" means an Award as defined in the Plan.


"Award Option" means the right to acquire Award Shares upon exercise of the
Award Options.  Each Award Option represents the right to acquire upon exercise
of the Award Option one Award Share (as adjusted for stock dividends, stock
splits, reverse splits, recapitalizations ad similar events in accordance with
the provisions of the Plan).


"Award Shares" means the aggregate number of Shares issued or issuable to
Participant pursuant to this Agreement, which number of Shares is set forth on
the facing page of this Agreement.


"Cause" means Cause as defined in the Plan.


"Company" means the Company as defined in the Plan.


"Corporate Reorganization" means Corporate Reorganization as defined in the
Plan.


"Exercise Price" means the price per Award Share payable by Participant pursuant
to this Agreement upon exercise of the Options as indicated on the facing page
of this Agreement."


"Exercise Period" means the period of time during which Vested Options can be
exercised, which period begins on the First Exercise Date and ends on the
Exercise Termination Date.


2. "Exercise Termination Date" means the date on which any Award Option ceases
to be exercisable.  Such Termination Date shall be the earlier of (i) the
Expiration Date as shown on the facing page of this Award Agreement; (ii) ninety
(90) days after occurrence of a Termination of Service of Participant with
respect to the Company, or any Parent or Subsidiary, or (iii) ninety (90) days
after occurrence of a Reduction in Service of Participant with respect to the
Company, or any Parent or Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 
 
"First Exercise Date" means (i) for Initial Vested Options, the Grant Date, and
(ii) for Vested Options that are not Initial Vested Options, on the date such
other Vested Options cease to be Unvested Options in accordance with Schedule I
to this Award Agreement and that ends on the Termination Date of the Vested
Option.


"Forfeiture Activities" mean Forfeiture Activities as defined in the Plan


"Grant Date" means the Award grant date on the facing page of this Agreement.


"Initial Vested Options" means Options that are Vested Options on the Grant Date
and have never been subject to immediate termination upon a Termination of
Service.


"Plan" means the 2012 to 2014 Performance Bonus Equity Plan of the Company, as
amended from time to time.


"Shares" means shares of Common Stock of the Company.


"Substantial Reduction of Service" means a material change or decrease in
responsibilities or time commitment of Participant or other event deprives the
Company, or any Parent or Subsidiary of the full benefits of Participant's
services contemplated at the time the Award Options were granted.  A Substantial
Reduction of Service shall be deemed to have occurred when and if determined by
the Board or the Committee in its sole discretion. Within ninety (90) days after
the determination, the Company shall inform Participant of the determination of
the Board or Committee that a Substantial Reduction of Service has occurred.


"Termination of Service" means Termination of Service as defined in the Plan.


"Unvested Options" means Award Options that are not Initial Vested Options, that
remain subject to immediate termination upon a Termination of Service and that
have not yet become Vested Options.


"Vested Options" means Options that are not subject to immediate termination
upon a Termination of Service, either because they are Initial Vested Options,
or have ceased to be Unvested Options pursuant to the Vesting Provisions of this
Agreement.


"Vesting Period" means the period that begins on the Vesting Period Start Date
and that ends on the earlier to occur of (i) the Expiration Date, (ii) the date
all Unvested Options have become Vested Options (as provided in Schedule I to
this Award Agreement); (iii) occurrence of a Termination of Service for any
reason or no reason, including, without limitation, death or disability or
Participant or (iv) for the number of Unvested Options determined by the Board
or the Committee in its sole discretion, the occurrence of a Substantial
Reduction of Service with respect to Participant.


"Vesting Period Start Date" means the vesting commencement date on the facing
page of this Agreement.


"Vesting Date" means the date on which the number of Options in a Vesting
Increment ceases to be Unvested Options.
 
 
5

--------------------------------------------------------------------------------

 
 
"Vesting Increment" means the number of Unvested Options that become Vested
Options on a Vesting Date.


"Vesting Provisions" means the provisions set forth on Schedule I to this Award
Agreement.


Award Options.  This Agreement evidences the grant to Participant of the number
of Award  Options as set forth in the facing page of this Agreement.
 
Vesting of Unvested Options.  Unvested Options shall become Vested Options in
accordance with the provisions of Schedule I to this Award Agreement during the
Vesting Period.  Unvested Options shall cease to become Vested Options upon
termination of the Vesting Period.
 
Exercise Period; Termination of Award Options.  Unvested Options may not be
exercised by Participant at any time they remain Unvested Options.  Vested
Options may be exercised by Participant at any time during the Exercise
Period.  Immediately upon termination of the Exercise Period, all unexercised
Award Options shall terminate without requirement of notice to
Participant.  Notwithstanding the foregoing, in the case of death or disability
of Participant, unexercised Vested Options may be exercised after the Exercise
Period as follows:
 
(a)           Death.  If a Termination of Service occurred and the cause of the
Termination of Service was Participant's death, to the extent (and only to the
extent) that Vested Options would have been exercisable by Participant when the
Termination of Service occurred, such Vested Options may be exercised by
Participant's legal representative within one (1) year after the date the
Termination of Service occurred, but in no event later than the Expiration Date.
 
(b)           Disability.  If a Termination of Service or a Substantial
Reduction of Service occurred and the cause of the Termination of Service or
Substantial Reduction of Service was Participant's disability (within the
meaning of Code §22(e)(3) as determined by the Board or Committee in its sole
discretion), to the extent (and only to the extent) that Vested Options would
have been exercisable by Participant when the Termination of Service or
Substantial Reduction of Service occurred, such Vested Options may be exercised
by Participant within one (1) year after when the Termination of Service or
Substantial Reduction of Service occurred, but in no event later than the
Expiration Date.
 
Exercise Conditions.  Vested Options may be excised at any time during the
Exercise Period, subject to the terms and conditions of this Award Agreement and
the Plan.  Notwithstanding the foregoing, the Participant’s ability to exercise
any or all Vested Options on or after the Participant’s Termination of Service
or Substantial Reduction of Service shall be contingent upon the Participant’s
execution, compliance and non-revocation of a Separation and Release Agreement
approved by the Company whereby the Participant releases the Company from any
and all liability and claims of any kind.
 
 
6

--------------------------------------------------------------------------------

 
 
Manner of Exercise.
 
(a)           Exercise Agreement.  Vested Options shall be exercisable by
delivery to the Company of (i) exercise agreement ("Exercise Agreement")
executed by Participant in such form as may be approved or accepted by the
Company, which shall set forth Participant's election to exercise this Vested
Options with respect to some or all of the shares of Award Shares subject to
Vested Options, the number of Award Shares subject to Vested Options being
purchased, and (ii)  such other agreement (a "Restriction Agreement") executed
by Participant at the request of the Company to comply with any restrictions
imposed on the Award Shares subject to Vested Options or may from time to time
be requested by investor or lender to the Company or by any buyer of the Company
or any of its assets or by the holders of a majority of the shares of Common
Stock of the Company (including, without limitation, vesting or
performance-based restrictions, rights of the Company to re-purchase Award
Shares acquired pursuant to the exercise of an Vested Options, voting
restrictions, investment intent restrictions, restrictions on transfer, “first
refusal” rights of the Company to purchase Award Shares acquired pursuant to the
exercise of an Vested Options prior to their sale to any other person, "tag
along" rights of other securities holders to sell securities to a purchaser of
Award Shares from Participant, “drag along” rights requiring the sale of shares
to a third party purchaser in certain circumstances, “lock up” type restrictions
in the case of an initial public offering of the Company’s stock, restrictions
or limitations that would be applied to shareholders under any applicable
restriction agreement among the shareholders, and restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which any securities of the Company, a Parent or a Subsidiary is then
listed and/or traded, and/or under any blue sky or state securities laws
applicable to such Award Shares).  The Company may modify the required Exercise
Agreement or Restriction Agreement at any time for any reason consistent with
the Plan or may from time to time be requested by investor or lender to the
Company or by any buyer of the Company or any of its assets or by the holders of
a majority of the shares of Common Stock of the Company.  If the Participant
receives a hardship distribution from a Code §401(k) plan of the Company, or any
Parent or Subsidiary, this Vested Options may not be exercised during the six
(6) month period following the hardship withdrawal (unless the Company
determines that such exercise would not jeopardize the tax-qualification of such
Code §401(k) plan).
 
(b)           Exercise Price.  Such Exercise Agreement shall be accompanied by
full payment of the Exercise Price for the Award Shares being
purchased.  Payment for the Award Shares being purchased may be made in U.S.
dollars in cash (by check), or by delivery to the Company of a number of shares
of Shares of the Company having an aggregate fair market value equal to the
amount to be tendered (including a “cashless” or “net share” exercise), or a
combination thereof.  In addition, this Vested Options may be exercised through
a brokerage transaction following registration of the securities of the company
under Section 12 of the Securities Exchange Act of 1934 as permitted under the
provisions of Regulation T promulgated by the Federal Reserve Board applicable
to cashless exercises.  Furthermore, if the Company so decides in its sole
discretion, this Vested Options may be exercised as to a portion or all (as
determined by the Company) of the number of Shares specified by any means
permissible under the Plan.
 
(c)           Withholding Taxes.  Prior to the issuance of Award Shares upon
exercise of this Vested Option, Participant must pay, or make adequate provision
for, any applicable federal or state withholding obligations of the
Company.  The Company may condition issuance of Award Shares upon exercise of
this Option on Participant providing adequate proof of payment of all
taxes.  Failure to provide such proof of payment within a reasonable time after
request by the Company shall result in forfeiture of the Option and the Award
Shares.  Participant may, to the extent allowed by the Company in the Company's
sole discretion, provide for payment of withholding taxes upon exercise of the
Vested Options by requesting that the Company retain Award Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld.  In
such case, the Company shall issue the net number of Award Shares to Participant
by deducting the number of Award Shares retained from the number of Award Shares
exercised.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Shares.  Provided that such Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall cause the Award Shares purchased to be issued in the name of
Participant or Participant's legal representative.  Participant shall not be
considered a stockholder until such time as such Award Shares have been issued
as noted on the stockholder register of the Company.
 
Nontransferability of Vested Options and Unvested Options.  Neither Vested
Options nor Unvested Options may be transferred in any manner, except that
Vested Options may be transferred by will or by the laws of descent and
distribution, subject to the termination provisions described above.  In
addition, except as expressly permitted under the Plan for NQSOs, during
Participant's lifetime, Vested Options may be exercised only by
Participant.  The terms of this Vested Options shall be binding upon the
executor, administrators, successors and assigns of Participant.  However, if
any Vested Options are NQSOs, such NQSOs may be transferred to the extent
allowed by the Plan.
 
Tax Consequences.  PARTICIPANT UNDERSTANDS THAT THE GRANT AND EXERCISE OF VESTED
OPTIONS, AND THE SALE OF AWARD SHARES OBTAINED THROUGH THE EXERCISE OF VESTED
OPTIONS, MAY HAVE TAX IMPLICATIONS THAT COULD RESULT IN ADVERSE TAX CONSEQUENCES
TO PARTICIPANT.  PARTICIPANT REPRESENTS THAT PARTICIPANT HAS CONSULTED WITH, OR
WILL CONSULT WITH, HIS OR HER TAX ADVISOR; PARTICIPANT FURTHER ACKNOWLEDGES THAT
PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX, FINANCIAL OR LEGAL
ADVICE; AND IT IS SPECIFICALLY UNDERSTOOD BY THE PARTICIPANT THAT NO
REPRESENTATIONS OR ASSURANCES ARE MADE AS TO THE QUALIFICATION OF THIS VESTED
OPTIONS AS AN ISO OR AS TO ANY PARTICULAR TAX TREATMENT WITH RESPECT TO THE
VESTED OPTIONS.  PARTICIPANT ALSO ACKNOWLEDGES THAT EXERCISE OF ISO VESTED
OPTIONS MUST GENERALLY OCCUR WITHIN NINETY (90) DAYS OF TERMINATION OF
EMPLOYMENT, REGARDLESS OF ANY LONGER PERIOD ALLOWED BY THIS AWARD AGREEMENT, AND
THAT THE COMPANY CANNOT AND HAS NOT GUARANTEED THAT THE IRS WILL AGREE THAT THE
PER SHARE EXERCISE PRICE OF THIS VESTED OPTIONS EQUALS OR EXCEEDS THE FAIR
MARKET VALUE OF A SHARE ON THE GRANT DATE.
 
Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Participant as a
result of a Change in Control  or Corporate Reorganization (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (as
defined), and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Participant’s benefits under this Agreement
shall be either: (a) delivered in full; or (b) delivered as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.
 
 
8

--------------------------------------------------------------------------------

 
 
3. Unless the Company and the Participant otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Participant and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.
 
Restrictions on Transfer, Compliance with Bylaws and Plan, and Execution and
Delivery of  Other Agreements.
 
Any certificate representing Award Shares shall bear legends substantially in
the following form (in addition to, or in combination with, any legend required
by applicable federal and state securities laws and agreements relating to the
transfer and/or voting of the Company securities):
 
“The securities represented by this certificate are subject to restrictions on
transfer and an option to purchase set forth in a restricted stock award
agreement between the Company and the registered owner of these shares (or such
owner’s predecessor in interest), and such restricted stock award agreement is
available for inspection without charge at the principal office of the Company.”
 
The Participant hereby agrees to comply with the provisions of the Bylaws of the
Company, as amended from time to time, and the Plan.
 
The Participant hereby agrees to execute and deliver, without unreasonable
delay, any liability release, non-disparagement or other agreement requested by
the Company, a Subsidiary or a Parent in connection with any Termination of
Service.
 
The Participant hereby agrees to execute and deliver, without unreasonable
delay, any agreement the Board of Directors of the Company determines is
appropriate to facilitate an investment in, public offering by, sale, merger,
acquisition, Change of Control or Corporate Reorganization of, the Company, a
Parent or Subsidiary, including, without limitation, any voting agreement, form
of proxy, first refusal or first offer agreement, "drag along" agreement, "tag
along" agreement, "market standoff" or "lock-up" agreement, confidentiality
agreement, non-competition agreement, non-solicitation agreement, liability
release agreement, or assignment of intellectual property rights.
 
 Any failure to comply with this Section shall constitute a Forfeiture Activity
under the Plan.
 
Investment Representations.  The Participant represents, warrants and covenants
as follows:
 
The Participant is purchasing the Award Shares for the Participant’s own account
for investment only, and not with a view to, or for sale in connection with, any
distribution of the Award Shares in violation of the Securities Act, or any rule
or regulation under the Securities Act.
 
 
9

--------------------------------------------------------------------------------

 
 
The Participant has had such opportunity as the Participant deems adequate to
obtain from representatives of the Company such information as is necessary to
permit the Participant to evaluate the merits and risks of the Participant’s
investment in the Company.
 
The Participant has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the purchase of the Award
Shares and to make an informed investment decision with respect to such
purchase.
 
The Participant can afford a complete loss of the value of the Award Shares and
is able to bear the economic risk of holding such Award Shares for an indefinite
period.
 
The Participant acknowledges that the Company has encouraged the Participant to
consult the Participant’s own adviser to determine the tax consequences of
acquiring the Award Shares at this time.
 
The Participant understands that (i) the Award Shares have not been registered
under the Securities Act and are “restricted securities” within the meaning of
Rule 144 under the Securities Act, (ii) the Award Shares cannot be sold,
transferred or otherwise disposed of unless they are subsequently registered
under the Securities Act or an exemption from registration is then available;
(iii) in any event, the exemption from registration under Rule 144 will not be
available for at least one year and even then will not be available unless a
public market then exists for the Common Stock, adequate information concerning
the Company is then available to the public, and other terms and conditions of
Rule 144 are complied with; and (iv) there is now no registration statement on
file with the Securities and Exchange Commission with respect to any stock of
the Company and the Company has no obligation or current intention to register
the Award Shares under the Securities Act.
 
The Company may condition exercise of Vested Options on Participant making such
representations and agreements as the Company deems appropriate under applicable
securities laws, rules and regulations.


Withholding Taxes.
 
The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
purchase of the Award Shares by the Participant or the lapse of the Repurchase
Right.
 
The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
 
If this Vested Options is an ISO, and if Participant sells or otherwise disposes
of any of the Award Shares acquired pursuant to this ISO on or before the later
of (a) the date two (2) years after the Grant Date, or (b) the date one (1) year
after exercise of the ISO, with respect to the Award Shares to be sold or
disposed, Participant shall and hereby agrees to immediately notify the Company
in writing of such sale or disposition.  Participant acknowledges and agrees
that Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant from any such early disposition by
payment in cash or out of the current wages or earnings payable to Participant,
and Participant agrees to remit same to Company upon request.  Participant also
hereby agrees that Participant shall include the compensation from such early
disposition in the Participant’s gross income for federal tax purposes.
 
 
10

--------------------------------------------------------------------------------

 
 
Miscellaneous.
 
No Rights to Continued Service.  Nothing in this Agreement shall confer upon any
Participant any right to continue in the employ of the Company or any other
entity, or to serve as a director or consultant thereof, or interfere in any way
with the right of the Company or other entity to terminate his or her employment
or relationship at any time, which employment or service can be terminated at
will at any time   The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth on
Schedule I to this Agreement do not constitute an express or implied promise of
continued engagement as an employee or consultant for the vesting period, for
any period, or at all.
 
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
Waiver.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or Committee.
 
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in this Agreement.
 
Notice.  All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section.
 
Pronouns.  Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
 
Entire Agreement.  The Plan and Bylaws are incorporated herein by
reference.  This Agreement and the Bylaws and the Plan constitute the entire
agreement between the Company and the Participant with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof.  This Stock Vested Options Agreement and the underlying Vested Options
are forfeited and become void ab initio unless this Agreement has been executed
by the Participant and the Participant has agreed to all terms and provisions
hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
Amendment, Waiver.  Except as provided in the Plan, this Agreement may be
amended or modified or waived only by a written instrument executed by both the
Company and the Participant.
 
Applicable Law.  Any dispute regarding the interpretation of this Plan or any
Award granted under this Plan shall be submitted to the Board or the Committee,
which shall review such dispute in accordance with the Plan.  The resolution of
such a dispute by the Board or Committee shall be final and binding on the
Company and Participant.  The laws of the state in which the Company is
organized at the time of the dispute shall govern this Plan and all Awards
granted under this Plan.  If the conflict of law rules of the state or
organization would apply another state's laws, the parties agree that the laws
of the state of organization shall still govern.  This Plan and the grant of
Awards shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any United States government or regulatory
agency as may be required.  Participant shall have no rights under this Plan or
any Award Agreement if such rights would cause Company to violate any such law,
rule or regulation.
 
Dispute Resolution.  The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of  the United States District Court for the Eastern
District of North Carolina for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of the United States District Court for the Eastern District of North
Carolina, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.
 
Participant’s Acknowledgments.  The Participant acknowledges that the
Participant: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Ward and Smith, P. A., is acting as counsel to the Company
in connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Participant.
 
 
12

--------------------------------------------------------------------------------


